IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 3 MAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
NATHAN ALLEN KRIEGLER,                      :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Wecht did not participate in the consideration or decision of this matter.